United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.W., Appellant
and
U.S. POSTAL SERVICE, MERRIFIELD POST
OFFICE, Merrifield, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-1221
Issued: July 6, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On May 12, 2020 appellant filed a timely appeal from a February 13, 2020 merit decision
and a March 20, 2020 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). The Clerk of the Appellate Boards docketed the appeal as Docket No. 20-1221.1
On September 25, 2018 appellant filed a traumatic injury claim (Form CA-1) alleging that
on September 21, 2018 she injured her left wrist and arm when an employee intentionally kicked
pallets into her. OWCP assigned the claim File No. xxxxxxx181. On July 12, 2019 it accepted
the claim for an unspecified sprain of the left wrist and a strain of unspecified muscles, fascia, and
tendons at the left forearm level.
On November 29, 2019 appellant, then a 51-year-old mail handler, filed an unsigned
occupational disease claim (Form CA-2) alleging that she sustained left wrist de Quervain’s
tenosynovitis due to factors of her federal employment. She stated that on September 21, 2018
she injured her left hand and wrist when she was assaulted by another employee. Appellant further
1

The Board notes that, following the March 20, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

stated that she initially filled a notice of recurrence (Form CA-2a), which was the wrong claim
form. On the reverse side of the claim form the employing establishment indicated that medical
reports did not show that appellant was disabled from work. OWCP assigned the claim File No.
xxxxxx496.
In a letter dated September 6, 2019, appellant indicated that, during the past 26 years, her
employment duties have included loading and unloading trucks, emptying sacks, operating power
equipment, and moving rolling stock. She stated that after the September 21, 2018 employment
incident, she first returned to limited duty work with the restrictions of no pulling, lifting, or
pushing, and then on December 26, 2018 she returned to her regularly assigned duties. Appellant
related that her left wrist pain returned in June 2019 and she returned to limited duty and was
provided with a handheld scanner. She contended that the repetitive and continuous nature of her
job duties caused the left wrist condition she sustained on September 21, 2018 to worsen.
By decision dated February 13, 2020, OWCP denied appellant’s occupational disease
claim, finding that the evidence of record was insufficient to establish causal relationship between
appellant’s diagnosed left wrist condition and her accepted factors of federal employment.
On March 2, 2020 appellant requested reconsideration. By decision dated March 20, 2020,
OWCP denied her request for reconsideration of the merits of her claim.
The Board finds that this case is not in posture for decision.
OWCP’s procedures provide that cases should be administratively combined when correct
adjudication depends on cross-referencing between files and where two or more injuries occur to
the same part of the body.2 As the instant claim under OWCP File No. xxxxxx496 and the claim
under OWCP File No. xxxxxx181 both involve injuries to appellant’s left wrist, these claims must
be administratively combined for a full and fair adjudication.3 This will allow OWCP to consider
all relevant claim files and accompanying evidence in developing appellant’s current occupational
disease claim.
Accordingly, the Board will remand the case to OWCP to administratively combine OWCP
File Nos. xxxxxx496 and xxxxxx181. Following this and such other such further development as
deemed necessary, OWCP shall issue a de novo decision on appellant’s occupational disease claim.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3

S.D., Docket No. 19-0590 (issued August 28, 2020).

2

IT IS HEREBY ORDERED THAT the February 13 and March 20, 2020 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded for further
proceedings consistent with this order of the Board.
Issued: July 6, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

